--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
effective as of July 11, 2016 (the “Amendment Effective Date”) by and between:



(i) Michael H. Braun (the “Employee”); and




(ii) FEDERATED NATIONAL HOLDING COMPANY, a Florida corporation (the “Company”).



P R E L I M I N A R Y   S T A T E M E N T


WHEREAS, the Company and the Employee are parties to that certain Second Amended
and  Restated Employment Agreement dated as of January 18, 2012 (the “Employment
Agreement”) and that certain Amended and Restated Non-Competition,
Non-Disclosure and Non-Solicitation Agreement dated as of August 5, 2013 (the
“Restrictive Covenant Agreement”), each as amended by that certain Amendment to
Employment Agreement and Restrictive Covenant Agreement dated as of March 17,
2015 (the “March 2015 Amendment”); and


WHEREAS, in connection with a review and update of the Company’s corporate
governance practices, the Company and the Employee desire to amend the
Employment Agreement as set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.            Capitalized Terms. Capitalized terms used but not defined in this
Amendment shall have the meanings as set forth in the Employment Agreement.


2.            Amendment to Section 4 of Employment Agreement.  Section 4(c) of
the Employment Agreement is hereby deleted.


3.            Amendment to Appendix A of Employment Agreement.  Clause (7) of
the definition of “Good Reason” included in Appendix A to the Employment
Agreement is hereby deleted.


4.            Effect of Amendment. Except as expressly set forth in this
Amendment, the provisions of the Employment Agreement and the Restrictive
Covenant Agreement, each as amended by the March 2015 Amendment, shall be
unmodified and remain in full force and effect.


5.            Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Employee of the covenants set forth in this
Amendment will cause irreparable harm and damage to the Company, the monetary
amount of which may be virtually impossible to ascertain.  As a result, the
Employee recognizes and hereby acknowledges that the Company shall be entitled
to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of the covenants contained in this Amendment by the
Employee or any of his affiliates, associates, partners or agents, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other remedies the Company may possess.
 

--------------------------------------------------------------------------------

6.            Entire Agreement; Conflict with Restrictive Covenant Agreement. 
This Amendment, the Employment Agreement, the Restrictive Covenant Agreement and
the March 2015 Amendment constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and supersede all prior
negotiations, letters and understandings relating to the subject matter hereof. 
If any provision of this Amendment shall conflict with the Employment Agreement,
the Restrictive Covenant Agreement or the March 2015 Amendment, the terms of
this Amendment shall control.


7.            Amendment.  This Amendment may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement or
modification is sought.


8.            Choice of Law.  This Amendment will be interpreted, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to the application of the principles pertaining to conflicts of laws.


9.            Effect of Waiver.  The failure of any party at any time or times
to require performance of any provision of this Amendment will in no manner
affect the right to enforce the same.  The waiver by any party of any breach of
any provision of this Amendment will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.


10.          Severability.  The invalidity, illegality or unenforceability of
any provision of this Amendment will not affect any other provision of this
Amendment, which will remain in full force and effect, nor will the invalidity,
illegality or unenforceability of a portion of any provision of this Amendment
affect the balance of such provision.  In the event that any provision of this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, the parties agree that this Amendment shall be modified,
reformed, construed and enforced so that such invalid, illegal or unenforceable
provision is enforceable and comes closest to expressing the intention of the
unenforceable provision.


11.          Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Amendment, the
successful party will be awarded reasonable attorneys’ fees at all trial and
appellate levels, expenses and costs.  Any suit, action or proceeding with
respect to this Amendment shall be brought in the courts of Broward County in
the State of Florida or in the U.S. District Court for the Southern District of
Florida.  Each party hereto consents to service of process by any means
authorized by the applicable law of such forum and each party irrevocably
waives, to the fullest extent each may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


Venue for any such action, in addition to any other venue permitted by statute,
will be Broward County, Florida.  The parties hereto hereby irrevocably waive,
to the fullest extent permitted by law, any objection that any of them may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any judgment entered by any
court in respect thereof brought in Broward County, Florida, and hereby further
irrevocably waive any claim that any suit, action or proceeding brought in
Broward County, Florida, has been brought in an inconvenient forum.


12.          Assignment; Binding Effect.  This Amendment may not be assigned by
the Employee.  This Amendment may be assigned by the Company, in whole or in
part, without the consent of the Employee.  This Amendment shall be binding upon
and inure to the benefit of the parties, their heirs, personal representatives,
successors and permitted assigns.


13.          Counterparts.  This Amendment may be executed in one or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
2

--------------------------------------------------------------------------------

14.          Notice.  Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered when sent by facsimile with receipt confirmed or
when deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, or by overnight courier, addressed to
the Employee at the address currently on record with the Company and to the
Company at 14050 N.W. 14th Street, Suite 180, Sunrise, FL  33323, or to such
other address as either party hereto shall from time to time designate to the
other party by notice in writing as provided herein.


15.          Voluntary Execution.  Employee acknowledges that he has read and
understands this Amendment, has had an opportunity to consult with an attorney,
and signs this Amendment voluntarily, without coercion, based upon his own
judgment and not in reliance upon any representations or promises other than
those set forth herein.


IN WITNESS WHEREOF, this Amendment has been duly signed by the parties hereto
effective as of the day and year first above written.
 

 
FEDERATED NATIONAL HOLDING COMPANY
       
 
 
 
 
 
By:
/s/ Bruce F. Simberg
 
 
Name:
Bruce F. Simberg
 
 
Title:
Chairman of the Board
 

 
 

 
EMPLOYEE
   
/s/ Michael H. Braun
   
Name:
Michael H. Braun
 

 
 
3

--------------------------------------------------------------------------------